Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35637 ASTA FUNDING, INC. (Exact name of registrant as specified in its charter) Delaware 22-3388607 (State or other jurisdictionof incorporation or organization) (IRS EmployerIdentification No.) 210 Sylvan Ave., Englewood Cliffs, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (201)567-5648 Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ☐ No ☒ As of February6, 2017, the registrant had 11,876,224 common shares outstanding. Table of Contents ASTA FUNDING, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q Part I-FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements 3 Consolidated Balance Sheets as of December 31, 2016 (unaudited) and September30, 2016 3 Consolidated Statements of Operations for the three month periods ended December 31, 2016 and 2015 (unaudited) 4 Consolidated Statements of Comprehensive Income (Loss) for the three month periods ended December 31, 2016 and 2015 (unaudited) 5 Consolidated Statements of Stockholders’ Equity for the three month periods ending December 31, 2016 and 2015 (unaudited) 6 Consolidated Statements of Cash Flows for the three month periods ended December 31, 2016 and 2015 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 41 Part II-OTHER INFORMATION 42 Item1. Legal Proceedings 42 Item1A. Risk Factors 42 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item3. Defaults Upon Senior Securities 42 Item4. Mine Safety Disclosures 42 Item5. Other Information 42 Item 6. Exhibits 43 Signatures 44 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 -2- Table of Contents PART I. FINANCIAL INFORMATION Item1. Financial Statements ASTA FUNDING, INC. AND SUBSIDIARIES Consolidated Balance Sheets (rounded to the nearest thousands, except share data) (Unaudited) December 31,2016 September 30,2016 ASSETS Cash and cash equivalents $ $ Available for sale investments Consumer receivables acquired for liquidation (at net realizable value) Structured settlements Investment in personal injury claims, net Other investments, net Due from third party collection agencies and attorneys Prepaid and income taxes receivable Furniture and equipment, net Deferred income taxes Goodwill Other assets Total assets $ $ LIABILITIES Other debt – CBC (including non-recourse notes payable of $56.3 million at December 31, 2016 and $57.3 million at September 30, 2016) $ $ Other liabilities Income taxes payable — Total liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; authorized 5,000,000 shares; issued and outstanding — none — — Common stock, $.01 par value, authorized 30,000,000 shares; issued 13,336,508 at December 31, 2016 and September 30, 2016; and outstanding 11,876,224 at December 31, 2016 and September 30, 2016 Additional paid-in capital Retained earnings Accumulated other comprehensive (loss) income ) Treasury stock (at cost) 1,460,284 shares at December 31, 2016 and September 30, 2016 ) ) Non-controlling interest ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements -3- Table of Contents ASTA FUNDING, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) (rounded to the nearest thousands, except share data) Three Months Ended December 31, 2016 Three Months Ended December 31, 2015 Revenues: Finance income, net $ $ Personal injury claims income Unrealized gain on structured settlements Interest income on structured settlements Disability fee income Total revenues Other income — includes ($45,000) and ($31,000) during the three month periods ended December 31, 2016 and 2015, respectively, of accumulated other comprehensive income reclassification for unrealized net (losses) / gains on available for sale securities Expenses: General and administrative Interest (Loss) income before income tax ) Income tax expense — includes tax benefit of $18,000 and $11,000 during the three month periods ended December 31, 2016 and 2015, respectively, of accumulated other comprehensive income reclassifications for unrealized net (losses) / gains on available for sale securities ) Net (loss) income ) Less: net income attributable to non-controlling interests Net (loss) income attributable to Asta Funding, Inc. $ ) $ Net (loss) income per share attributable to Asta Funding, Inc.: Basic $ ) $ Diluted $ ) $ Weighted average number of common shares outstanding: Basic Diluted See Notes to Consolidated FinancialStatements -4- Table of Contents ASTA FUNDING, INC. AND SUBSIDIARIES
